Citation Nr: 9900804	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  96-37 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence sufficient to warrant 
reopening a claim of entitlement to service connection for 
the cause of the veterans death has been received.


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The veteran had military service as follows:  beleaguered 
from December 15, 1941 to May 5, 1942; missing from May 6, 
1942 to May 10, 1942; Prisoner of War (POW) from May 11, 1942 
to January 25, 1943; no casualty status from January 26, 1943 
to November 30, 1944; missing from December 1, 1944 to 
January 31, 1945; no casualty status from February 1, 1945 to 
February 16, 1945; and regular Philippine Army service from 
February 17, 1945 to April 3, 1946.  He died 
November [redacted], 1989; the appellant is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Manila, Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO), which found that 
no new and material evidence had been received to warrant 
reopening the claim of entitlement to service connection for 
the cause of the veterans death.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that she has presented new and 
material evidence sufficient to warrant reopening her claim 
of entitlement to service connection for the cause of the 
veterans death.  She argues that she has presented evidence 
showing that the veteran died as a result of disease incurred 
incident to military service, particularly as a result of POW 
captivity, and that thus, service connection for the cause of 
his death is warranted.



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the claims 
file.  Based on its review of the relevant evidence in this 
matter, and for the following reasons and bases, it is the 
decision of the Board that no new and material evidence has 
been received to warrant reopening a claim of entitlement to 
service connection for the cause of the veterans death.


FINDINGS OF FACT

1.  In a decision dated in June 1995, the Board denied 
service connection for the cause of the veterans death; that 
decision became final.

2.  The evidence submitted subsequent to the Boards June 
1995 decision is cumulative, repetitive, not competent and/or 
not material to the question of whether service related 
disability caused or contributed to the veterans death.


CONCLUSIONS OF LAW

1.  The June 1995 Board decision that denied service 
connection for the cause of the veterans death is final.  
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 
(1998).

2.  Since the June 1995 Board decision, no new and material 
evidence has been received to warrant reopening the claim of 
entitlement to service connection for the cause of the 
veterans death.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had World War II military service to include a 
period of captivity as a POW from May 11, 1942 to January 25, 
1943.  In an Affidavit for Philippine Army Personnel, signed 
in January 1946, he denied any wounds or illness incurred in 
service.

In January 1988, the RO received a medical certificate signed 
by P.F., M.D., in December 1985.  Dr. P.F. indicated that the 
veteran complained of intermittent joint pain and swelling, 
and of a chronic cough.  Diagnoses were rheumatic arthritis 
and an upper respiratory tract infection.  Also received at 
that time was a certificate signed by J.H., M.D., in December 
1987.  Dr. J.H. indicated that the veteran had been examined 
in December 1987 for arthritis/osteoarthritis versus gouty 
arthritis and for hypertensive cardiovascular disease (HCVD) 
or arteriosclerotic heart disease (ASHD) with a cardiac 
component.

In April 1988, the veteran submitted a formal claim for 
compensation benefits based on arthritis and/or 
cardiovascular disease.

In March 1989, the veteran was examined by the VA.  In 
connection with a social work interview completed at that 
time, he gave a history of having suffered from malaria, 
dysentery and malnutrition during his POW captivity.  He 
currently complained of blurring vision and a gradual 
debilitation in his health.  Examination diagnoses included 
myopia, hypertensive cardiovascular disease, hypertrophic 
arthritis of both knees and feet, and hookworm disease.  X-
rays at that time revealed moderate cardiac enlargement 
primarily affecting the left ventricle.  On a POW medical 
history completed at that time, the veteran reported having 
had colds and heat exhaustion during his POW captivity.  He 
also reported having had dysentery, malaria, pneumonia, 
vitamin deficiency and pellagra.  He gave a history of having 
had the following symptoms during captivity: Chest pain; poor 
night vision; partial blindness; eye ulcers; hearing 
disorder; bleeding gums; toothache; tooth abscess; loss of 
teeth; sores of the mouth; excessive thirst; numbness or 
weakness in the arms or legs; vomiting; diarrhea; chills; 
aches or pains in the muscles and/or joints; fever; swelling 
in the joints; swelling of the muscles; broken bones; and 
psychological or emotional problems.  Although swelling of 
the legs and/or feet was also listed on the preprinted 
history form, the veteran did not indicate that he had had 
that problem.  He described his present health as sickly, 
with defects in hearing and eyesight.

In a rating decision dated in June 1989, the RO denied 
service connection for disorders to include cardiovascular 
disease; the veteran disagreed with the determination and 
subsequently perfected his appeal.  He died 
November [redacted], 1989, during the pendency of that appeal.

The veterans death certificate lists the immediate cause of 
death as a coma secondary to CVA hge sec.  The antecedent 
cause of death was listed as atherosclerotic hypertensive 
cardiovascular disease with myocardial ischemia.   
Hyperpyrexia and a stress ulcer were listed as other 
significant conditions contributing to death.  The death 
certificate was signed by E.P., M.D., the veterans attending 
physician at Bethany Hospital.  The appellant subsequently 
submitted a claim for death benefits as the veterans 
surviving spouse.  The RO denied her claim in a rating 
decision dated in August 1990; she appealed.

In December 1991, the RO received medical records from 
Bethany Hospital for the period of the veterans 
hospitalization prior to death.  An undated referral slip, 
apparently created in or around November 1989, indicates that 
the veteran had been hypertensive for several years, without 
the use of maintenance drugs.  One morning the veteran was 
found unresponsive and with right hemiparesis; a medical 
consult was requested.  The diagnosis was HCVD, with 
hemorrhage.  There was no vacancy and the veteran was 
referred elsewhere for admission and treatment.  He was 
admitted to Bethany Hospital on November 6, 1989.  The final 
diagnoses were coma secondary to cerebrovascular accident 
(CVA); hemorrhage secondary; atherosclerotic hypertensive 
cardiovascular disease with myocardial ischemia;  
hyperpyrexia; and stress ulcer, terminal.  The medical 
history reflects that the veteran did not wake up that 
morning and that he was a known hypertensive.  X-ray showed 
questionable cardiomegaly.  Accompanying daily progress notes 
include notation of the veteran vomiting a coffee ground 
material on several occasions during his terminal 
hospitalization.

The appellant submitted statements claiming that the veteran 
had been in ill health since his POW captivity.

In a confirmed rating decision dated in February 1992, the RO 
continued to deny service connection for the cause of the 
veterans death.  In August 1992 the Board denied service 
connection for the cause of the veterans death.  That 
decision was appealed to the United States Court of Veterans 
Appeals (Court). On January 26, 1994, the Court remanded the 
case to the Board for another decision.  Thereafter the Board 
remanded the case to the RO for further development.  

During the pendency of the Boards remand, duplicate copies 
of the veterans death certificate, the December 1985 
certificate from Dr. P.F. and the December 1987 certificate 
from Dr. J.H. were associated with the claims file.  The RO 
requested additional records and/or comment from Drs. P.F. 
and J.H.  In response to the request for information from Dr. 
P.F., L.O., M.D., informed the RO that Dr. P.F. had retired 
as Municipal Health Officer in March 1992 and that she took 
his place.  She indicated that no laboratory records were 
available pertinent to the veteran.  Dr. L.O. signed the 
certification in August 1994.

In March 1995 the Board associated with the claims folder 
medical text excerpts that were to be relied on in its 
decision.  The Board notified the appellant of such and gave 
her the opportunity to respond.  In a decision dated in June 
1995, the Board denied service connection for the cause of 
the veterans death.  The appellant did not appeal and that 
decision became final.  The appellant requested 
reconsideration.  In August 1995 the Board denied 
reconsideration of the case.

In October 1995, the RO received a certification in which Dr. 
L.O. stated that the veteran had been treated for a bleeding 
peptic ulcer and congestive heart failure per medical records 
of the office of the Municipal Health Officer.

In a rating decision dated in April 1996, the RO denied 
reopening the appellants claim; she appealed.  In April 1997 
the Board remanded the case to attempt to get additional 
records from Dr. L.O.  Dr. L.O. provided a statement 
indicating that no clinical records pertinent to the veteran 
were available but that it was common knowledge that the 
veteran had been treated for a peptic ulcer and congestive 
heart disease per information of some health personnel who 
are still in active service by now.  

In October 1997 the RO received a lay statement signed by 
T.S. and A. C., identified as midwives and employees of the 
Rural Health Unit for almost 30 years.  Those individuals 
stated that they had personal knowledge that the veteran was 
treated for a peptic ulcer and congestive heart disease by 
Dr. P.F. and that records of such treatment were burned 
and/or destroyed.

In June 1998 a field investigation was conducted.  Upon 
interview, it was learned that Dr. L.O. was the daughter of 
Dr. P.F., who had died in 1994, and that all medical records 
of Dr. P.F. had been disposed of.  Dr. L.O. stated that she 
had never treated the veteran and that her medical 
certifications of his treatment for peptic ulcer and heart 
disease were not based on medical records but only on 
information from her office staff who were acquainted with 
the veteran but had not substantiated any treatment of the 
veteran with documentary proof of evidence.  She stated that 
she signed the medical certifications without proof because 
she was informed that the VA needed them in processing the 
veterans claim.

Subsequent to the Boards June1995 decision, the appellant 
submitted additional statements arguing that the veteran was 
in ill health by reason of his military service, to include 
his POW captivity, and that the combination of physical 
health problems affected his major organs and led to his 
death.

II.  Relevant Laws and Regulations

To establish service connection for the cause of the 
veterans death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly, or with some other condition be the immediate or 
underlying cause, or be etiologically related.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for arteriosclerosis or cardiovascular-renal disease, 
including hypertension, when manifested to a compensable 
degree within one year following separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).

For a former POW of not less than 30 days, service connection 
can be established by presumption for diseases listed at 38 
C.F.R. § 3.309(c) that have become manifest to a degree of 10 
percent or more at any time after discharge or release from 
active service, provided the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  
38 C.F.R. § 3.309(c).  Such diseases include beriberi and 
beriberi heart disease.  Beriberi heart disease includes 
ischemic heart disease in a former prisoner of war who had 
experienced localized edema during captivity.  Id.

Where disability compensation is claimed by a former POW, 
omission of history or findings from clinical records made 
upon repatriation is not determinative of service connection, 
particularly if evidence of comrades in support of the 
incurrence of the disability during confinement is available.  
Special attention will be given to any disability first 
reported after discharge, especially if poorly defined and 
not obviously of intercurrent origin.  The circumstances 
attendant upon the individual veteran's confinement and the 
duration thereof will be associated with pertinent medical 
principles in determining whether disability manifested 
subsequent to service is etiologically related to the POW 
experience.  38 C.F.R. § 3.304(e) (1998).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
diagnosis or causation cannot constitute competent medical 
evidence.  Id; see also Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

III.  Analysis

As the appellant did not appeal the June 1995 Board decision 
denying service connection for the cause of the veterans 
death, it became final.  38 U.S.C.A. § 7104(b) (West 1991 and 
Supp. 1998); 38 C.F.R. § 20.1100 (1994; 1998).  When a claim 
is disallowed by the Board, the claim generally may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  38 U.S.C.A. § 7104 
(b) (West 1991 & Supp. 1998).  The exception to this rule is 
38 U.S.C.A. § 5108 (West 1991), which states:  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), affd 78 F.3d 604 
(Fed. Cir. 1996) (table)).  Rather, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Evans, at 284.  The Court also held that in order 
to reopen a previously and finally disallowed claim there 
must be new and material evidence submitted since the time 
that the claim was finally disallowed on any basis, not only 
since the time that the claim was last disallowed on the 
merits.  Evans v. Brown at 284.

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed; 
however, this presumption no longer applies in the 
adjudication that follows reopening.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The last final decision in this case is the Boards June 1995 
determination.  The basis of that determination was that the 
veteran had no service-connected disabilities at the time of 
his death; that the available evidence did not show that 
hypertensive or atherosclerotic cardiovascular disease were 
related to service, did not show that the veteran had peptic 
ulcer disease, and did not otherwise demonstrate that 
service-connected disability caused or contributed to the 
veterans death.

Subsequent to the June1995 Board decision, the appellant 
submitted additional statements arguing that the veteran was 
in ill health by reason of his military service, to include 
his POW captivity, and that the combination of physical 
health problems affected his major organs and led to his 
death.  Such statements are not new, being merely a 
reiteration of arguments previously presented by the 
appellant in support of her claim.  Godwin v. Derwinski, 
1 Vet. App. 419, 424 (1991).  Moreover, the Court, in Moray 
v. Brown, 5 Vet. App. 211, 214 (1993), extended the principal 
of Grottveit v. Brown, 5 Vet. App. 91 (1993), to hold that if 
lay assertions of medical causation will not suffice 
initially to establish a plausible, well grounded claim, 
under 38 U.S.C.A. § 5107(a), it necessarily follows that such 
assertions cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108.  The appellant in this case has not 
been shown to possess any recognized medical knowledge; thus, 
her own assertions as to diagnoses or etiologies are 
insufficient to reopen the claim.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

The additional evidence received since the Boards June 1995 
decision includes certifications and statements from Dr. L.O. 
and individuals identified as midwives and employees of the 
Rural Health Unit.  In those statements, Dr. L.O., T.S. and 
A.C. state that the veteran had been treated for a peptic 
ulcer and heart disease during his lifetime.  The Board notes 
that insofar as the statements of Dr. L.O., T.S., and A.C. 
reference heart disease, the evidence on file at the time of 
the 1995 Board decision showed that the veteran had heart 
disease.  The additional competent evidence does not link 
heart disease to service.  Insofar as the additional 
statements mention treatment for a peptic ulcer, these 
statements are new.  However, they are not material and are 
not sufficient to warrant reopening the appellants claim, as 
discussed below.  

With regard to the above, it is noted that in her statement 
received in October 1995, Dr. L.O. related that the veteran 
had been examined by Dr. P.F., now deceased, for a bleeding 
peptic ulcer, per medical record of this office.  In her 
statement received in June 1997, however, she admitted that 
no clinical records pertinent to the veteran were available 
and clarified that it was common knowledge that the 
veteran had been treated for a peptic ulcer per information 
of some health personnel who are still in active service.  
Pursuant to a field examination conducted in June 1998, she 
further admitted that her staffs report of the veterans 
treatment for a peptic ulcer could not be substantiated by 
any documentary evidence.  In short, Dr. L.O.s statements do 
not amount to competent medical evidence of treatment and/or 
diagnosis of a peptic ulcer during the veterans lifetime 
since she neither treated the veteran nor reviewed his 
records.  Rather, her statements appear to be based on the 
recollections of staff, without any supporting clinical 
evidence.  Additionally, Dr. L.O. has not identified the 
health personnel purporting to have knowledge of the 
veterans ulcer treatment.  

Although the Board does not dispute Dr. L.O.s medical 
qualifications, her statements are a mere recitation of 
information reportedly obtained from members of her staff, 
whose qualifications have not been specified.  Accordingly, 
it is not clear that any of the unidentified staff is a 
recognized medical professional who treated or examined the 
veteran or who examined or his records.  In fact, Dr. L.O. 
merely reported that such staff members were acquainted 
with the veteran.  The Board cannot accept mere 
recollections, filtered through staff and then again through 
Dr. L.O., of what Dr. P.F. purportedly said as competent 
medical evidence.  The filtered conclusions are too 
attenuated and inherently unreliable to have any probative 
value.  See, e.g., Dean v. Brown, 8 Vet. App. 449, 455 
(1995); Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
Accordingly, Dr. L.O.s statements are not probative and not 
material and thus insufficient to reopen the appellants 
claim.


The Board also finds that the affidavit by T.S. and A.C., 
also relating that the veteran had been treated for a peptic 
ulcer during his lifetime, has no probative value and is not 
material.  That statement was offered by midwives, commonly 
known to assist in childbirth.  There is no indication that 
such individuals have any expertise in the field of 
gastroenterology.  Nor do they indicate that they examined or 
treated the veteran or reviewed his records.  Rather, they 
attest to personal knowledge of treatment of an ulcer by 
Dr. P.F.  As discussed above, such statement, based simply on 
the recollections of individuals who neither claim nor are 
shown to have any medical expertise in gastroenterology is 
too attenuated to be considered competent medical evidence or 
to have any probative value.  

Accordingly, the Boadr concludes that no new and material 
evidence has been received to warrant reopening the claim of 
entitlement to service connection for the cause of the 
veterans death.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 
Thus, the June 1995 Board decision remains final and is not 
now reopened.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of evidence needed to 
complete his application, as discussed in Robinette v. Brown, 
8 Vet. App. 69 (1995), to applications to reopen a claim 
through the presentation of new and material evidence.  As 
modified by Epps v. Brown, 9 Vet. App. 341, 344 (1996), that 
duty arises where the claimant has reported the existence of 
evidence which could serve to re-open a claim.  In this case 
the RO has attempted to obtain additional records in support 
of the appellants claim.  The identified providers and/or 
the appellant have notified the VA that further records are 
not available.  Thus, as no outstanding relevant evidence has 
been identified in the instant case, the VA has satisfied its 
duty to inform under 38 U.S.C.A. § 5103(a).  See Slater v. 
Brown, 9 Vet. App. 240, 244 (1996).


ORDER

The claim of entitlement to service connection for the cause 
of the veterans death is not reopened.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
